Citation Nr: 1046558	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  06-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for stress fracture of the right tibia with 
degenerative joint disease.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for stress fracture of the left tibia with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January to May 1978.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the RO which 
denied increased ratings for the Veteran's bilateral leg 
disabilities.  The Board remanded the appeal for additional 
development in March 2009.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's left leg disability is manifested principally 
by pain without arthritis, limitation of motion, instability, 
subluxation or other impairment of the knee or ankle, and no 
additional functional loss of use due to pain or during flare-
ups.  

3.  The Veteran's right leg disability is manifested principally 
by pain without arthritis, limitation of motion, instability, 
subluxation or other impairment of the knee or ankle, and no 
additional functional loss of use due to pain or during flare-
ups.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for stress fracture of the right tibia with degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5010-5262 
(2010).  

2.  The schedular criteria for an evaluation in excess of 20 
percent for stress fracture of the left tibia with degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes 5010-5262 
(2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letters from the RO to the Veteran dated in July 2005, March 
2006, and March 2009.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Although the March 2006 and 2009 letters were not sent prior to 
initial adjudication of his claim, this was not prejudicial to 
him, since he was subsequently provided adequate notice, the 
claims were readjudicated, and a supplemental statement of the 
case (SSOC) was promulgated, most recently, in May 2010.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that an statement of the case or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  Further, the Veteran 
and his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.  

Increased Rating Claim

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

Under DC 5260, limitation of flexion of a knee warrants a 
noncompensable evaluation if flexion is limited to 60 degrees, a 
10 percent evaluation if flexion is limited to 45 degrees, a 20 
percent evaluation if flexion is limited to 30 degrees and a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71, DC 5260.  

Under DC 5261, limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 degrees, a 
10 percent evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 30 
percent evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees, and a 
50 percent evaluation if extension is limited to 45 degrees.  38 
C.F.R. § 4.71, DC 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  The normal range of motion for 
an ankle joint on dorsiflexion is from 0 to 20 degrees with 
plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2010).  

Factual Background & Analysis

The Veteran contends that he has chronic pain and difficulty 
walking or standing for any prolonged period of time due to his 
bilateral leg disability, and believes that the evaluations 
currently assigned for each leg do not adequately compensate him 
for the degree of impairment caused by each disability.  

Initially, it should be noted that the Board has reviewed all the 
evidence of record, including the Veteran's service treatment 
records, VA outpatient notes, and the December 2005, August 2007, 
and March 2010 VA and QTC examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each and 
every piece of evidence in a case.  The Veteran's complaints and 
the clinical and diagnostic findings on the medical reports of 
record were essentially the same throughout the pendency of this 
appeal and were manifested principally by chronic pain.  

The Veteran's right and left tibia stress fracture disabilities 
are each rated 20 percent disabling under DC 5010-5262 for 
impairment of the tibia and fibula.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2010).  

DC 5010 pertains to traumatic arthritis, which is rated under DC 
5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2010).  DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  (The knee and ankle are both major joints.  
38 C.F.R. § 4.45.)  

DC 5262 provides for the evaluation of tibia and fibula 
impairment and where malunion produces slight knee or ankle 
disability, a 10 percent rating is assigned.  With moderate knee 
or ankle disability, a 20 percent rating is assigned and with 
marked knee or ankle disability, a 30 percent rating is assigned.  
A 40 percent rating is assigned for nonunion of the tibia or 
fibula with loose motion requiring brace.  38 C.F.R. § 4.71, DC 
5262.  

Under DC 5260, limitation of flexion of a knee warrants, in 
pertinent part, a 20 percent evaluation if flexion is limited to 
30 degrees and a 30 percent evaluation if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71, DC 5260.  

Under DC 5261, limitation of extension of a leg warrants, in 
pertinent part, a 20 percent evaluation if extension is limited 
to 15 degrees, a 30 percent evaluation if extension is limited to 
20 degrees, a 40 percent evaluation if extension is limited to 30 
degrees, and a 50 percent evaluation if extension is limited to 
45 degrees.  38 C.F.R. § 4.71, DC 5261.  

At this point, it should be noted that while the RO included 
degenerative joint disease as part of the Veteran's bilateral leg 
disability when it assigned an increased rating to 20 percent for 
each leg in December 2004, the Veteran has never been shown to 
have arthritis or any other degenerative disease process 
confirmed by x-ray, bone scan, or other diagnostic study.  
Nonetheless, the Board will considered all potentially applicable 
rating codes in determining the current severity of his bilateral 
tibia stress fracture residuals.  

In this case, the Veteran was examined by VA three times during 
the pendency of the appeal, including in December 2005, August 
2007 and March 2010.  However, the Board finds that the initial 
VA examination in December 2005 was wholly inadequate and did not 
include any probative information to determine the severity of 
the Veteran's bilateral leg disability.  The examiner did not 
review the claims file or provide any findings pertaining to the 
Veteran's knees or ankles.  As the disabilities on appeal are 
evaluated based primarily on knee and ankle impairment, the 
failure to provide any findings concerning those joints renders 
the examination of little probative value.  

On VA QTC examination in August 2007, the Veteran reported 
chronic pain in both legs which was relieved with medication.  
The Veteran reported that his pain level was a 7 (out of 10), but 
said that he could function without medication.  He also 
indicated that he was not receiving any regular treatment for his 
disability.  On examination, the Veteran's gait and posture was 
within normal limits, leg lengths were equal, bilaterally, and 
there was no evidence of abnormal weight bearing.  The fibula and 
tibia were normal in appearance.  There were no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of the knees or ankles, and no locking, genu recurvatum 
or crepitus in either knee.  Extension/flexion of the knees was 
from zero to 140 degrees, bilaterally, and there was no evidence 
of additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination on repetitive 
movement in either knee.  Anterior and posterior cruciate 
ligament stability, and medial and lateral collateral ligament 
stability were within normal limits, bilaterally.  Ankle 
dorsiflexion was to 20 degrees, with plantar flexion to 45 
degrees, bilaterally, and there was no evidence of additional 
limitation of motion due to pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive movement of either 
ankle.  

When examined by VA in March 2010, the examiner indicated that 
the claims file was reviewed and included a detailed description 
of the Veteran's complaints, medical history, and clinical 
findings.  The Veteran walked with an antalgic gait carrying a 
cane in his right hand and limping on his left leg.  On 
examination, there was 1+ edema in the left leg and trace edema 
on the right.  Extension/flexion was from zero to 140 degrees 
without pain, bilaterally.  The tibia was not tender, there was 
no crepitus, fluid, or instability of the medial or lateral 
collateral ligaments, and McMurray and Lachman's signs were 
negative, bilaterally.  Dorsiflexion of the ankle was from zero 
to 25 degrees with plantar flexion from zero to 45 degrees, 
bilaterally, without pain.  Inversion was from zero to 45 
degrees, with pain in the left ankle at 45 degrees, and eversion 
was from zero to 25 degrees without pain, bilaterally.  Five 
repetitions of knee and ankle motion did not produce any fatigue, 
weakness, lack of endurance, or other symptoms in the knees or 
ankles.  There was no ligament instability in either ankle, and 
no tibia deformity or tenderness to palpation, bilaterally.  X-
ray studies of the knees and ankles were within normal limits.  
The examiner opined that the Veteran did not have any additional 
limitation of motion or loss of function of either knee or ankle 
due to residuals of the bilateral stress fractures or due to 
flare-ups of pain.  

In this case, the clinical and diagnostic findings from the 
medical reports of record showed no limitation of motion or 
impairment in the right or left knee, or right or left ankle to 
the degree required for the assignment of an evaluation in excess 
of the 20 percent ratings currently assigned for each extremity 
under any of the applicable rating codes.  

As noted above, an evaluation in excess of 20 percent for knee 
impairment under DC 5260 or 5261 based on limitation of motion 
requires flexion limited to 15 degrees or less or extension to 20 
degrees or more.  Here, the Veteran has full range of motion in 
both knees.  Additionally, there was no objective evidence of 
instability, subluxation, weakness, locking, swelling, abnormal 
motion, or guarding in either knee.  Thus, higher evaluations 
based on limitation of motion under the above cited rating codes 
is not warranted for either extremity.  

The only other potentially applicable rating code that would 
provide a basis for a higher evaluation for either ankle based on 
limitation of motion would be under DC 5270, which requires 
ankylosis of the ankle joint.  38 C.F.R. § 4.71, DC 5270.  In 
this case, the Veteran has full range of motion in both ankles.  
Thus, an evaluation in excess of 20 percent under DC 5270 is not 
warranted.  

Other potentially applicable rating codes which may provide a 
basis for assigning a higher evaluation include DC 5256, which 
requires ankylosis of the knee joint.  Under DC 5257, a 30 
percent evaluation is assigned for severe recurrent subluxation 
or lateral instability.  However, none of these codes are 
applicable based on the facts of this case.  The clinical 
findings on all of the medical reports of record during the 
pendency of this appeal showed no evidence of instability, 
subluxation, weakness, locking, or ankylosis.  Therefore, a 
higher evaluation under any of these rating codes is not 
possible.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's assertions 
that he has chronic pain on prolonged standing or walking, and 
uses a cane to ambulate.  However, the objective findings from 
the VA examinations and outpatient reports did not show any 
instability or subluxation of the knees and no limitation of 
motion.  Furthermore, the QTC examiner in August 2007, and the VA 
examiner in March 2010 indicated, specifically, that there was no 
additional limitation of motion due to pain, weakness, 
incoordination, fatigue or on repetitive movement in either knee 
or ankle.  

The Board recognizes that the Veteran has pain in both legs on a 
daily basis which impacts on his ability to engage in some 
activities.  However, "a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no 
objective evidence of any additional functional loss of use due 
to pain or on repetitive use of either knee or the either ankle.  
Thus, the Board finds that the level of functional impairment is 
adequately compensated by the evaluations currently assigned for 
each extremity.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1 (2009).  As there is no objective evidence of any 
additional functional loss of use due to pain or on flare-ups, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. at 470 
(1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. at 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts of 
this case, an objective assessment of the Veteran's present 
impairment of the right and left leg does not suggest that he has 
sufficient symptoms so as to warrant an evaluation in excess of 
the 20 percent ratings currently assigned for each lower 
extremity at any time during the pendency of this appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2010).  In this regard, the Veteran does not claim 
nor does the record show any periods of hospitalization for his 
service-connected disabilities, nor is there any objective 
evidence of marked interference with employment due solely to the 
service-connected disabilities.  Furthermore, the manifestations 
of the Veteran's disabilities are consistent with the schedular 
criteria, and there is no objective evidence that any 
manifestations related to his service-connected disabilities are 
unusual or exceptional.  In view of this, referral of this case 
for extraschedular consideration is not in order.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  A claim for TDIU was previously denied by the RO in May 
2005, and the Veteran did not appeal that decision.  As the Board 
concludes that there has been no change or worsening of his only 
service-connected disabilities, further consideration of a TDIU 
is not warranted.  


ORDER

An increased evaluation for stress fracture of the right tibia 
with degenerative joint disease is denied.  

An increased evaluation for stress fracture of the left tibia 
with degenerative joint disease is denied.  




____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


